Citation Nr: 1121393	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for short term memory loss and sleep disturbances, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to April 1990 and from November 1990 to November 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO, among other things, denied entitlement to service connection for short term memory loss.  The Board has recharacterized the issue for the reasons stated below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service personnel records reflect that he was ordered to active duty in support of Operation Desert Shield/Desert Storm, and served in Southwest Asia from January to July 1991.  He filed a claim for entitlement to service connection for memory loss, contending that, a few months after he returned from Southwest Asia, he began to notice memory loss and also dreamed of missile attacks and putting on a gas mask, based on hearing scud missile attack alarms, causing him to wake up in the middle of the night.

The RO denied what it characterized as a claim for entitlement to service connection for short term memory loss on a direct incurrence basis because of a lack of a showing of a current disability related to service.  However, under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2010), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest at any time prior to December 31, 2011.  A qualifying chronic disability is either an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome.  Signs or symptoms that may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include neuropsychological signs or symptoms and sleep disturbances.  See 38 C.F.R. § 3.317(b)(7),(9).  These are precisely the type of symptoms described by the Veteran, and he is therefore entitled to a VA examination as to the etiology of these symptoms, none of which have been attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii) (precluding consideration of disability as qualifying chronic disability if attributed to any known clinical diagnosis).  The Board has recharacterized the issue on appeal to include the symptoms described by the Veteran and consideration of entitlement to service connection for these symptoms under the above cited statute and regulation.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for VA examination to determine the nature and etiology of his claimed memory loss, sleep disturbances, and any other neuropsychological signs or symptoms.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner is asked to elicit current neuropsychological symptomatology from the Veteran, to include those relating his his claimed sleep disturbances, and identify all appropriate clinical diagnoses.

If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.

If a known clinical diagnosis is found to be responsible for the symptomatology, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) such diagnosis is etiologically related to the Veteran's military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

